791 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES E. GRAHAM; JAMES D. GRAHAM CHARLES McCLAIN; FAYMANION; SHELBY MANION; ROSE ELLA McCLAIN,Plaintiffs-Appelleesv.ROBERT WILSON, et al., DefendantsCOMMONWEALTH OF KENTUCKY, d/b/a BUREAU OF STATE POLICE,Defendant-Appellant.
82-5778
United States Court of Appeals, Sixth Circuit.
4/18/86

REMANDED
W.D.Ky.; REMAND FROM 105 S.Ct. 3099
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF KENTUCKY
Before:  ENGEL and MARTIN, Circuit Judges; and KRENZLER,* District Judge.
PER CURIAM.


1
The Supreme Court reversed the opinion of this Court in Kentucky DBA Bureau of State Police v. Graham, ---- U.S. ----, 105 S. Ct. 3099 (1985).  We hereby remand the case to the district court for consideration in light of the opinion of the United States Supreme Court.



*
 Honorable Alvin I. Krenzler, United States District Judge for the Northern District of Ohio, sitting by designation